Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to the Amendment filed on 8/17/2022.
Claims 1-3, 5-20, 22-26, 28-34, 36-65 are pending. 

Response to Arguments
Applicant’s arguments and amendments with regards to the 35 U.S.C. § 103 rejection of claim(s) 1-3, 5-20, 23-34, 36-65 have been considered.
Applicant argues that the cited references do not teach the amended claims.
Applicant’s arguments are persuasive. The 103 rejection of claims 1-3, 5-20, 23-34, 36-65 are respectfully withdrawn.
Examiner notes that a 35 U.S.C. § 112(a) rejection for new matter has been made for claims 1-3, 5-20, 23-34, 36-65 has been made in the current Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-20, 22-26, 28-34, 36-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Examiner notes that [0070] of applicant’s disclosure recites resizing a background frame when a difference between the second page size and the first page size is within a default range. Applicant’s disclosure is silent regarding multiple frames being resized when a difference between the second page size and the first page size is within a default range.

Further examiner notes that Page 23 of 35 of applicant’s disclosure recites 

    PNG
    media_image1.png
    576
    718
    media_image1.png
    Greyscale

Therefore the script in [0070] checks 
if ( pageWidth < (pageWidth * minRatio)  ∥  pageWidth > (pageWidth * maxRatio))
and
if (pageHeight < (pageHeight * minRatio) ∥ pageHeight > (pageHeight * maxRatio)).
Thus, the script does not compare the first page size and the second page size in order to set frames.

Claim 1, recites “computing whether or not a difference between the second page size and the first page size is within a default range and, when the difference is within the default range, resizing the first frame and the second frame in proportion to the difference based on an area remaining on the page after the size of the third frame has been set by the content parameter wherein the change in page size between the first page size and the second page size does not cause resizing of the third frame”. 
As noted above, applicant’s disclosure discloses resizing a background frame when a difference between the second page size and the first page size is within a default range (i.e. a single frame), and is silent regarding 
- resizing multiple frames after checking a difference between the second page size and the first page size, and
- resizing multiple frames after checking a difference between the second page size and the first page size and after setting a size of a third frame.
Therefore the above limitation in claim 1 does not have support in the specification.
Claims 18 and 32 recite limitations similar to the limitation noted above in claim 1 and also lack support in the specification for reasons similar to those listed for claim 1.
Claims 2, 3, 5-17, 19, 20, 22-26, 28-31 merely recite additional functions performed by the inventions of claims 1, 18 and 32.  Accordingly, claims 2, 3, 5-17, 19, 20, 22-26, 28-31 are also rejected under 35 U.S.C. 112(a).
Claim 52 recites, “receiving information specifying an addition parameter that specifies addition of an element if the second page size is greater than the first page size; and computing whether or not a difference between the second page size and the first page size is within a default range; and reformatting the first layout to a second layout when the difference is within the default range, …wherein the first frame is adjusted based on a relative size change between the first page size and the second page size and one or more of the disposable portion parameter, the alignment parameter and the scaling ratio parameter, and wherein the reformatting includes repositioning, by executing a function including parameters set to the first set of values, the first frame within the template due to a relative change in page size between the first page size and the second page size and wherein the repositioning causes the first frame to not fit within the second page size and at least a portion of the first frame to not appear within the page, and wherein the reformatting further includes proportionally resizing the second frame relative to the second page size”.
As noted above, applicant’s disclosure discloses resizing a background frame when a difference between the second page size and the first page size is within a default range (i.e. a single frame), and is silent regarding 
- resizing multiple frames after checking a difference between the second page size and the first page size, and
- formatting frames based on parameters after checking a difference between the second page size and the first page size.
Therefore the above limitation in claim 52 does not have support in the specification.
Claim 61 recites limitations similar to the limitation noted above in claim 52 and also lacks support in the specification for reasons similar to those listed for claim 52.
Claims 53-56 and 62-65 merely recite additional functions performed by the inventions of claims 52 and 61.  Accordingly, claims 53-56 and 62-65 are also rejected under 35 U.S.C. 112(a).
Claim 57 recites “computing whether or not a difference between the second page size and the first page size is within a default range; and reformatting the first layout to a second layout when the difference is within the default range, the second layout being configured to fit the second page size, wherein the first frame element is adjusted based on a relative size change between the first page size and the second page size and one or more of the disposable portion parameter, the alignment parameter and the scaling ratio parameter wherein the disposable portion parameter, when configured to a predefined value, causes the first frame element to be reduced in size to the extent necessary for the first frame element to fit within the second page size if resizing of the first frame based upon the alignment parameter and the scaling ratio parameter would cause at least a portion of the first frame to not fit within the second page size, and wherein the reformatting further includes proportionally resizing the second frame relative to the second page size”.
As noted above, applicant’s disclosure discloses resizing a background frame when a difference between the second page size and the first page size is within a default range (i.e. a single frame), and is silent regarding 
- resizing multiple frames after checking a difference between the second page size and the first page size, and
- formatting frames based on parameters after checking a difference between the second page size and the first page size.
Therefore the above limitation in claim 57 does not have support in the specification.
Claims 58-61 merely recite additional functions performed by the inventions of claim 57.  Accordingly, claims 58-61 are also rejected under 35 U.S.C. 112(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178